Citation Nr: 0614017	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision.  The veteran 
testified before the Board in March 2005.  The Board remanded 
the claim in August 2005.


FINDING OF FACT

The veteran does not have active malaria currently, any 
current residuals of malaria currently, or any confirmed 
episodes of malaria for many years.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.88b, Diagnostic Code (DC) 6304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent letters in October 2002 and September 2005; 
a rating decision dated in November 2002; and a statement of 
the case in March 2005 (issues other than COPD).  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See 38 C.F.R. § 20.1102 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir.  
Apr. 5, 1996) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA satisfied its duty to notify the 
appellant prior to the last adjudication in this matter (a 
November 2005 supplemental statement of the case).

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  VA has also examined the veteran.  
While his representative seeks an examination during an 
active stage of malaria, the November 2002 VA examination 
report shows the veteran denied having ever taken 
antimalarial medication to kill active malaria parasites 
since his separation from service, despite his assertions 
that he currently has active malaria a couple of times per 
month.  Thus, there is no indication that another examination 
is needed at this time.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  Thus, 
VA has satisfied all duties to notify and assist the veteran.

The veteran argues that he is entitled to a compensable 
disability rating for his service-connected malaria.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But this case 
arises from the original service connection award that also 
assigned the specific disability rating at issue.  Thus, the 
Board considers the availability of different percentage 
ratings for different periods of time based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 12 
Vet. App. 119 (1999).

Malaria as an active disease warrants a 100 percent rating.  
The diagnosis of malaria must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals of 
malaria such as liver or spleen damage are to be rated under 
the appropriate system.  38 C.F.R. § 4.88b, DC 6304.

The evidence from the past several years, including the 
recent VA compensation examination and hearing testimony, 
shows the veteran has repeatedly claimed recent episodes of 
active malaria (with symptom of chills, etc.), but there is 
no medical evidence confirming any recent episode of active 
malaria.  Recent laboratory tests, such as November 2002 
smear test in connection with a VA examination, have been 
negative for malaria.  The medical evidence also does not 
show any moderate or even lesser disabling residuals, such as 
liver or spleen damage, from old malaria episodes. 

While the veteran may attribute recent symptoms to malaria, 
he is a layman and does not have competence to provide a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  At most, the 
recent evidence, including evidence received pursuant to an 
August 2005 remand by the Board, show only complaint of and 
treatment for conditions other than malaria or malarial 
symptoms.  

Absent, competent evidence of any symptoms of malaria or 
residuals of malaria in any body systems, such as the liver 
or spleen, the Board has no basis for assigning a compensable 
rating under any diagnostic code.  See also 38 C.F.R. § 4.31.

The weight of the competent medical evidence demonstrates 
that the veteran currently does not have active malaria or 
any disabling residuals of prior episodes of malaria, and 
there have been no confirmed episodes of malaria for many 
years.  Thus the criteria for a compensable rating for 
malaria are not met for any period since the effective date 
of service connection.  As the preponderance of the evidence 
is against the claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

An initial compensable rating for malaria is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


